Citation Nr: 0815273	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  96-45 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to service connection for a psychosis.




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to April 1971.

This matter came before the Board of Veterans' Appeals 
(Board) from an order of the United States Court of Appeals 
for Veterans Claims (Court) dated in April 2006 that vacated 
and remanded that part of an April 2004 Board decision that 
denied service connection for psychosis.  It originally came 
before the Board on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Historically, this matter initially came before the Board of 
Veterans Appeals (Board) on appeal from an August 1996 
decision by the RO which, in part, denied service connection 
for substance abuse and a psychosis on the grounds that the 
claims were not well grounded; denied an increase in the 30 
percent evaluation then assigned for PTSD and entitlement to 
a total rating for compensation purposes based on individual 
unemployability (TDIU), and assigned a temporary total rating 
under the provisions of 38 C.F.R. § 4.29 based on 
hospitalization from May 13 1996, with restoration of the 30 
percent evaluation from July 1, 1996.  In January 1998, the 
RO, in part, assigned an increased rating to 50 percent for 
PTSD, effective from July 1, 1996.  The veteran's attorney 
filed a general notice of disagreement (NOD) to all issues in 
June 1996.

In April 1998, the Board, in part, denied an earlier 
effective date for the award of a temporary total rating (§ 
4.29), and remanded the issues for an increased rating and 
TDIU to the RO for additional development.  In August 2000, 
the Board, in part, denied an increased rating for PTSD and 
TDIU, and the veteran appeal to The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
May 2001, the Court granted the Secretary of Veterans Affairs 
motion, joined by the veteran, to vacate and remand the 
issues of an increased rating for PTSD and TDIU from the 
August 2000 Board decision in light of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Court 
dismissed the remaining issues addressed and denied in the 
August 2000 Board decision, and those claims are no longer in 
appellate status.
The Board remanded the appeal to the RO for additional 
development in May 2002.  At that time, the Board noted that 
the veteran had filed an NOD to the denial of his claims of 
service connection for substance abuse and a psychosis, but 
that he had not been provided an SOC.  The Board instructed 
the RO to readjudicated the issues, previously denied as not 
well grounded, on a de novo basis and to issue an SOC.

By rating action in October 2003, the RO, in part, assigned a 
temporary total rating under the provisions of 38 C.F.R. § 
4.29 based on hospitalization from July 10, 1995; a 70 
percent evaluation for PTSD from September 1, 1995 to May 13, 
1996, (when he was assigned a temporary total rating (§ 
4.29)); a 70 percent from July 1, 1996, and TDIU, effective 
from July 10, 1995.  The RO denied service connection for 
substance abuse secondary to service-connected PTSD and a 
psychosis, and issued statement of the case (SOC).  The 
veteran then perfected a timely appeal.

In February 2004, the veteran was notified that the 
privileges of his representative, R. Edward Bates, Attorney-
at-Law, to represent veterans before the VA had been revoked.  
The veteran was advised of his options to appoint another 
representative or that he could represent himself.  In March 
2004, the veteran replied that Mr. Bates was still his 
attorney and that he would not sign the VA document 
indicating that he would represent himself.  In light of the 
veteran's response, the Board concluded the veteran did not 
wish to have representation in the current appeal.

Following the Court's April 2006 action vacating the Board's 
2004 decision in this matter, the Board remanded the claim in 
2007.  The actions directed by the Court were incorporated 
into the Board's remand instructions.  These actions were 
completed to the extent possible, and the claim has been 
returned to the Board.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.

2.  A psychosis was not present in service and was not 
manifested within the year following service; the veteran 
does not have a psychosis that is otherwise related to 
service.


CONCLUSION OF LAW

A psychosis were not incurred in or aggravated by military 
service, nor may service incurrence of a psychosis be 
presumed.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in July 2002.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
The Board notes that the claim upon which this appeal is 
based was received in 1996, prior to the passage of the VCAA.  
Additional VCAA letters were sent to the veteran in April 
2003, July 2005, April 2006 and May 2007.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
The content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Adequate 
opportunities to submit evidence and request assistance have 
been provided.

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in April 2006.  To the extent that there is any 
perceived technically inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  The veteran has been thoroughly informed 
consistent with controlling law, and has not indicated he has 
additional evidence.  His claim is being denied, thus any 
discussion of effective dates and ratings is inconsequential.  
He has not otherwise indicated that he has additional 
evidence to submit.  Consistent with the Court's order, the 
AMC informed the veteran that records from Social Security 
had been destroyed, according to that administration.  He was 
asked if he had reapplied for these benefits.  He did not 
respond.  

For these reasons, any failure in the timing of VCAA notice 
by the RO constituted harmless error.  See also Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  There has been no 
prejudicial error in the duty to inform the veteran.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007)).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Examination has been conducted.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.

Factual Background

The veteran contends that he suffers from psychosis.  The 
veteran's service treatment records, including his separation 
examination in March 1971, are silent for any complaints, 
abnormalities, or diagnosis referable to any psychiatric 
problems.  His mental status at separation was normal.  
Likewise, the veteran made no mention of any psychiatric 
problems on his original claim for service connection in 
September 1973.  Moreover, there is no diagnosis of a 
psychosis on any of the numerous VA outpatient records, 
hospitalization reports, or examinations from 1973 to the 
present.  They are, however, replete with reference to 
alcohol dependence and PTSD dating from at least 1992.  VA 
treatment records dated in October 2001 and VA examination in 
August 2003 reflect diagnosis of PTSD and alcohol dependence.  
VA examination in February 2006 reflects a multiaxial 
diagnosis of Axis I: PTSD, relationship of the symptoms that 
are associated with each of the axis I mental disorders 
diagnosed: Major depressive disorder, recurrent; Alcohol 
dependence in full remission.  

Service connection for PTSD has been effective since 1992.  
He is rated 100 percent disabled due to PTSD, effective from 
July 1995.  

The RO attempted to obtain records pertaining to the veteran 
from the Social Security Administration (SSA).  In September 
2002, the SSA informed VA that the last time the veteran 
filed for benefits was in 1995, and that they did not have 
his file any longer.  The veteran was informed of this in 
April 2003 and again in May 2007.  

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of his disability.  Boyer v. West, 210 F. 3d 1351 (2000).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C. § 1110. In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where a psychosis is demonstrated to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

As indicated above, in order for consideration to be given to 
a claim of entitlement to service-connection, there must be a 
showing that a particular injury or disease resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (2007).  Furthermore, as stated in Boyer, 
there must be a present disability.

In the instant case, there is no evidence of a psychosis at 
anytime either in service or at present.  The veteran has 
been evaluated by VA on numerous occasions since his 
discharge from service and has never been diagnosed with a 
psychosis.  The Court held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  Recent 
treatment records and examination reports continue to reflect 
no psychosis, but rather, ongoing findings of PTSD and 
alcohol dependence.  

While the veteran believes that he has a psychosis at present 
which is related to military service, he has presented no 
competent evidence to support that assertion.  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

It is true that the veteran's lay statements may be competent 
to support claims for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.  While the veteran's contentions have been 
carefully and sympathetically considered, these contentions 
are outweighed by the absence of any medical evidence to 
support the claims.

Given the absence of proof of a current psychosis, the appeal 
is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).


ORDER

Service connection for a psychosis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


